Defendant concedes that the imposition of consecutive sentences for the crimes charged in each indictment was lawful *922(see, People v Day, 73 NY2d 208), and we conclude that a modification of the sentence in the interest of justice is not warranted.
Defendant’s remaining contention, that the court erred in admitting evidence of uncharged crimes, is not preserved for our review (see, CPL 470.05 [2]; People v Little, 98 AD2d 752, affd 62 NY2d 1020) and, in any event, the contention is devoid of merit (see, People v Nelson, 144 AD2d 714, 715, lv denied 73 NY2d 894; People v Grieco, 125 AD2d 489, lv denied 69 NY2d 828). (Appeal from judgment of Onondaga County Court, Auser, J. — robbery, first degree.) Present — Callahan, J. P., Boomer, Pine, Balio and Davis, JJ.